
	
		III
		110th CONGRESS
		2d Session
		S. RES. 429
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2008
			Mrs. Dole (for herself,
			 Mr. Lieberman, Mr. Burr, Mr.
			 Kennedy, Ms. Snowe,
			 Ms. Cantwell, Mr. Stevens, and Mr.
			 Dodd) submitted the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			January 29, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the brave men and women of the
		  United States Coast Guard whose tireless work, dedication, and commitment to
		  protecting the United States have led to the confiscation of over 350,000
		  pounds of cocaine at sea during 2007.
	
	
		Whereas the estimated import value of the 350,000 pounds
			 of cocaine confiscated by the United States Coast Guard in 2007 is more than
			 $4,700,000,000, or nearly 1/2 of the Coast Guard's annual
			 budget;
		Whereas the Coast Guard's at-sea drug interdictions are
			 making a difference in the lives of United States citizens, as evidenced by the
			 reduced supply of cocaine in more than 35 major cities throughout the United
			 States;
		Whereas keeping illegal drugs from reaching our shores,
			 where they undermine American values and threaten families, schools, and
			 communities, continues to be an important national priority;
		Whereas, through robust interagency teamwork,
			 collaboration with international partners, and ever more effective tools and
			 tactics, the Coast Guard has removed more than 2,000,000 pounds of cocaine
			 during the past 10 years and will continue to tighten the web of detection and
			 interdiction at sea; and
		Whereas the men and women of the Coast Guard who, while
			 away from family and hundreds of miles from our shores, execute this dangerous
			 mission, as well as other vital maritime safety, security, and environmental
			 protection missions, with quiet dedication and without need of public
			 recognition, continue to display selfless service in protecting the Nation and
			 the American people: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the United
			 States Coast Guard, with its proud 217-year legacy of maritime law enforcement
			 and border protection, along with the brave men and women whose efforts clearly
			 demonstrate the honor, respect, and devotion to duty that ensure the parents of
			 the United States can sleep soundly knowing the Coast Guard is on patrol;
			 and
			(2)recognizes the
			 tireless work, dedication, and commitment that have allowed the Coast Guard to
			 confiscate over 350,000 pounds of cocaine at sea in 2007.
			
